EXHIBIT 10.60

AMENDMENT NUMBER FOUR

TO THE

REGIONS FINANCIAL CORPORATION

SUPPLEMENTAL 401(k) PLAN

Amended and Restated Effective as of April 1, 2008 (the “Plan”)

Regions Financial Corporation amends the Plan effective December 31, 2010, as
follows:

1. Effective December 31, 2010, Section 4.1 (“Salary Reduction Contributions”)
is hereby amended by adding to the end thereof a new subsection (d) as follows:

 

  (d) Special Rules for Eligible Special Pay. For 2010, the supplemental salary
reduction agreement shall not apply to Eligible Special Pay (as defined in the
Regions 401(k) Plan). For Plan Years commencing in or after 2011, the
Participant may (but shall not be required to) specify a different reduction
percentage to be applied to Eligible Special Pay; provided however that the
salary reduction attributable to Eligible Special Pay must come out of
compensation that would otherwise have been paid to the Participant in cash, and
is reduced to the extent such cash compensation is not available to be reduced.

2. Effective December 31, 2010, Section 4.3 (“Employer Contributions”) is hereby
amended by adding to the end thereof a new subsection (f) as follows:

 

  (f) Special Rules for Eligible Special Pay. For 2011, the Employer
Contribution (made with respect to Compensation and supplemental salary
reduction agreements for 2010) shall include in its computation Eligible Special
Pay (as defined in the Regions 401(k) Plan). For 2011 and later years, if the
Participant elected a salary reduction of 6% or more (whether or not such
reduction applied to Eligible Special Pay), the Employer Contribution shall be
determined as if the supplemental salary reduction agreement applied to Eligible
Special Pay.

3. All other terms, provisions and conditions of the Plan not herein amended
shall remain in full force and effect.